Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 1 of 17
                                    Cc-. w<^lf=x (H'                                                       Oc\c^
                                                                                                       PageID #: 1



ORIGINAL                            UNITED STATES FEDERAL COURT

                                           300 ALA MOANA BLVD.


                                                        C338                                 FILED IN THE
                                                                                  UNITED STATES DISTRICT COURT
                                           HONOLULU,HI 96850                            DISTRICT OF HAWAII

                                                                                             SEP 0 S 2019
                                                                                 at   ^ o'clock            min. p M
 Ms. Hunt                                      Case:
                                                                                        SUE BEITIA, CLERK


                                               Judge:
                                                                                      I rp        wv ,
 Vs.


Diane Yoshimura AKA
                                                                                 CV19 00/190DKW RT
 YOG,DIANE DONG SOCK

 Any and ail Alias yee Dong Sock,

 yoo et all

Jennifer L. wise, Marie E.Taufu et all

                                                   COMPLAINT


Comes now, temporary pro se Ms. Hunt a Non-Lawyer (temporary) pro se litigant pleadings in this case
are   being     filed  by    Plaintiff In     Propria     Persona,   wherein      pleadings      are
to   be     considered   without     regard  to     technicalities.  Propria,     pleadings      are
not      to     be    held     to    the    same    high       standards    of    perfection      as     practicing
lawyers. See Haines V. Kerner 92 Set 594, also See Power 914 F2d 1459 (11th
Cirl990), also See Hulsey v. Ownes 63 F3d 354 (5th Cir 1995). also See In
Re:      HALL     v.    BELLMON   935    F.2d   1106   (10th    Cir.     1991)."
In    Puckett  v.   Cox, it was held  that a    pro-se pleading  requires less
stringent reading than one drafted by a lawyer (456 F2d 233 (1972 Sixth
 Circuit USCA). Justice Black in Conley v. Gibson, 355 U.S. 41 at 48 (1957) All pleading
 holds        that   all     pleadings     shall    be     construed       to    do     substantial      justice."
The US Federal court has jurisdiction over this civil law suit where there is
a matter in controversy exceeds over $75,000 plus her cost of an apartment
all her expenses were paid for Ms. Hunt was wrongfully terminated from her
employment on another island due to five specific people (two of who may
be added in after she is allowed a thirty day to amend these individuals who
cyber stalked harassed her two of these individuals may be added in
amended complaint.        Ms. Hunt is waiting on EVIDENCE FROM FOIA
REQUESTS WHICH according to the law is only suppose to be 30 days. In
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 2 of 17    PageID #: 2



addition, to loss of other employment for the last 14 months, present and
this has severally effected future employment working for elite well known
principal families and has excellent references in the line of employment Ms.
Hunt has done for for approximately over 15 years. Due to damages these
specific individuals she has now caused with specific agency that hire for
working for the elite and other employment opportunities losses due to this
slander, defamation of character, libel and malice with malicious, willful
wanton, vexatious intent to harm Ms. Hunt that these women have
accomplished to destroy Ms. Hunts good name in a character assignation
and cyber stalking harassment providing ^^falsifying documents and
inaccurate information and falsifying documents which they threatened so
Diane Yoshimura would not pay for salary /wages. Jen wise her accomplice
employee/ Realtor unlicensed practicing law without a license (who is no
longer a realator there are DCCA complaints filed) and more that are in the
process Ms. Hunt was informed. Jen wise has acted as Diane Yoshimura's
attorney practicing law without a license and a complaint is in the process
of being filed with the Office of Ethics/Hawaii Bar Association with more
complaints to follow from apparently the Broker and another Realtor Ms.
Hunt has been informed.

Ms. Hunt has lost faith in the Judicial system in Maul from y Patrick Wong
who was supposed to be MPD legal counsel who violated FOIA laws 92F22-
24 5 use 552 State and US Federal and was arrested who is also now
aware of what a ^^character assignation of allege accusations please see
news articles as reference Maul News. Prior to attorney Mr. Wong did not
fully cooperate in providing any and all ^^correct public records and as of
yet she still has not received she received documents with another Ms.
Hunt who is not Ms. Hunt who has never been married or had any
children." Ms. Hunt filed a complaint with higher officials and has phoned
numerous times. Ms. Hunt received for approximately 5 months someone
else's documents ^^named a Ms. Hunt who had a son and these were NOT
the correct records all stamped certified   and the Records Division
employees refused to listen or cooperate and was extremely rude telling
Ms. Hunt to take the god dam records and get the hell out of here they
provided her the records from authorities which was incorrect and not Ms.
Hunt she has never been married nor has she had any children. It has
taken many, many months to attempt to get"correct records and as of yet
she still has not received all the correct records according to Hawaii Statue
92F 22-24 5 USC 552.
This has cost Ms. Hunt time, money and her employment with her prior
employer which she would have been able to fly to the other state and
meet with the principals / family as the same equal opportunity as the
couple private estate had from their original home land to explain. Ms.
Hunt has lost all trust and faith with the MPD and their records division
and their specific law enforcement officers who dragged out and refused to
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 3 of 17     PageID #: 3



do their job regarding providing public records immediately as she
requested in person with high FOIA office,via phone in writing to the
Chief of MPD and specific employees. Ms. Hunt wrote the Chief of MPD and
phoned several times after specific Lt. and Captains thought this was funny
that Ms. Hunt worked for an elite Billionaire which will remain confidential
as she has requested a meeting. Specific public servants C, L. and other
officer refused to cooperate in providing me "as of yet ail correct public
records" to in a "reasonable amount of time where she would have been
able to clear this wrongful termination and clear her good name Ms. Hunt
interfering with she believes her legal rights. Ms. Hunt had higher officials
office who also made several attempts to try to help and as of yet if has
not been "corrected fully as of yet". This has been a nightmare between
the MPD their public records division. Ms. Hunt filed A complaints which
nothing was done regarding the mistreatment and laughing about the
appeared and demonstrated severe on going negligence on MPD police
reports which has caused severe damages to her employment past and
present. Ms. Hunt wrote letters to attorney Patrick Wong and MPD Chief of
Police Taviolo not to move alter or destroy any records including but not
limited to any and ail paper, electronic recordings, phone records from any
and all MPD stations,correspondence's and electronic camera specifically
on Officer Esperanza not to be moved altered or destroyed or there would
be an expoilation of evidence claim.
 Ms. Hunt will be filing a court order for any and all public records from
specific public offices due to Ms. Hunt has wasted labor around by attorney
Patrick Wong prior attorney for MPD and given excuses by specific
attorneys who she was told they were filling in temporarily while Attorney
Patrick Wong was arrested for ALLEGED domestic violence charges.(See
media ONLINE and news paper March 9, 2018 OF ARREST.)Ms. Hunt was
further informed their counsel's office had nothing to do with MPD and
their reports that Ms. Hunt had to go back being ping ponged back and
forth to different official's offices wasting delaying time and costing Ms.
Hunt time, money and interfering with her employment opportunities.
Instead of just owning up to we made a mistake were sorry lets fix this
immediately which would have been the "right thing or as in Hawaii they
say PONO thing to do.
•      Mr. Wong appeared to waste my time and labor dragging and
delaying my numerous public records requests per the law which letters
were written to FOIP@Hawaii.gov . Ms. Hunt reported this numerous times
to this agency and spoke with their legal counsel who informed me he was
violating the laws and to obain an attorney. Interfering with clearing this
matter up and expediting as Ms. Hunt had pleaded with specific public
officials in Maul County for some much requested help instead my
numerous public records to requests and to be 100% corrected were
delayed to provide public records requests according to the law which was
quoted 92F22-24,5 USC 552 in writing and documented. Specific public
servants laughed and found this to be amusing that due to inaccurateand
FALSIFIED DOCUMENTS made by these three women information which
  Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 4 of 17         PageID #: 4



   caused me severe damages and loss of my employment working for an
   elite billionaire family. Mr. and specific other iaw enforcement found this
   to be treated as a joke with the line of employment that Ms. Hunt has done
   for approximately 15 + years now. It was no joke and had they provided
   the "correct public record reports Immediately that Ms. Hunt requested and
   was severally mistreated by both specific MPD and their County Counsel as
   it was stated to me "the good ole boys of Maui County." Ms. Hunt may
   have been able to fly to the other state and met with the Principals family
   or at least the CEO son in law and been able to clear this "falsified
  character assignation" inaccurate matter up and received her job back or
  at least been able to clear her good family nameI"Ms. Hunt has siblings
  who work for government and this is degrading, public humiliation and
  thanks god her parents are not alive to see this disgrace of their family
  good name.
  •     Ms. Hunt filed I A complaint and she would like re investigated she
  does not believe it was handled ethically especially now after all what is
  happening according to "real news media with an officer allegedly offering
  to throw court case etc. because like Mr. Wong and every American we are
  suppose to be allowed according to the US Constitution are "fair day in
   court!"
   «


Ms. Hunt will confidential as she signed a confidentiality contract and she will
produced sealed to the Judge only according to what is stated in the contract
only a lawyer may view. Ms. Hunt has always honored her word and been
confidential to protect all of her clients over the approximate 15 + years even
though this last clients management team of three have not honored their
word and she would like to believe it is the Manager in another state and the
two foreign managers who have not been honest to their clients which she is
praying to meet and get this all cleared once and for all. Ms. Hunt has worked
for several well known elite biilionaires and millionaires some who have been
Judges in other states, lawyers, doctors, CEO's of known Fortune 500
businesses famous well known elite families around the world.

Ms. Hunt has "lost all oublic trust in the judicial svstem on Maui" after what
she has observed and it has been demonstrated by specific public officials
from the courts, MPD she doesn't know who she can trust if anyone. Diane
Yoshimura stating she has connections with MPD Mr. Yoshimura was
employed with MPD retired as a dispatcher according to their sons. Mr.
Yoshimura is not directly involved he was terminally ill and is deceased.
However Diane Yoshimura claims she used his name and his connections from
her and her husband's bar owner business several years ago with specific
public officials, courts and officers. Ms. Hunt has lost public trust and reaiiy
doesn't know who she can trust. Ms. Hunt after what she has been through
has lost all public trust in the judicial system in Maui County.
Please see internet several MPD Officers being arrested for drug problems,
offering to throw court cases ali on the internet. (See March 9, 2019 Star
Adviser) off internet ie:
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 5 of 17                                PageID #: 5



Maui County Corporation CounselPatrick K. Wong was placed on administrative leave after being
charged Saturday with abuse ofa household member,the county said.

 Wong was arrested at 12:15 a.m. Saturday at a residence in Wailuku and subsequently posted bail,
according to Maui County. Further details were not released.
 Ms. Hunt is filing for personal back unpaid wages/salary and personal injury damages for cyber 18 USC
2281-A stalking/harassment, harassment, slander, libel and defamation of character with willful vexatious
wanton, malicious vindictive intent to harm Ms. Hunt and her good name and her family good name. Due
to Ms. Hunt attempted to collect back wages/salary owed to her that as of yet she has never received was
filed with proper authorities who have not done theirjob according to the laws. Diane Yoshimura who she
temporarily worked for and was training her son Michael Yoshimura. There is evidence and witnesses
specifically a Broker Ms. Gandall who Ms. Hunt had witnessed Jen wise make threats to harm Ms. Hunt,
Ms. Gandall and another realtor. Jen wise was employed with Maui Life S Reality and was terminated due
to her severe violation of ethics and her drug addiction problems. Please see (public records of Felony
arrests) and CPS where a Judge may view the two minor little girls that have been permanently removed
from both parents due to their criminal records and alleged abuse. Ms.Hunt met Jen wise at this real-estate
office.


Ms. Hunt had sent Diane yoshimura a letter for unpaid wages and only after witnessing Diane yoshimuras
threats appeared and demonstrated highly improfessional towards her and other people                 PUBLIC
PLACES and her behavior screaming, threatening and cussing at business people. Ms. Hunt was in great
fear to meet her at her at her home/business after she tried to falsify call the police on one ofher sons who
recently graduated college from University ofHawaii who is a nice young man and is a law abiding citizen
and has no criminal background. Ms.Hunt will be providing documentation to show as evidence regarding
according to medical records showing appeared and demonstrated unstable illness that she and her acted
attorney jen wise filed in court. Ms. Hunt has written several public officials Chief Judge Cardoza, new
ChiefJudge the prior prosecutor Mr.Kim and stated she is in fear Ms.Hunt has also stated and written the
new prosecutor Mr. Guzman

 Ms. Hunt was in fear due to Diane yoshimura ongoing threats to her if she tried to collect her unpaid
wages/salary. Ms. Hunt had requested to meet her in a public place where there would be cameras to
document due to this women's previously made threats to harm Ms.Hunts reputation(character assignation)
falsify statements to harm Ms. Hunt stating that DIANE y."she had many fnends in Hawaii in public high
places in Oahu and Maui starting from the Maui Police Department to courts to several county and public
officials in Hawaii and she would destroy Ms. Hunts reputation if she tried to collect her unpaid
wages/salary." Ms. Huntjust wanted to be paid for her temporary emplo3'ment and to move on and Ms.
Hunt did move on and these two women have ongoing harassed and threatened her. Diane yoshimura
laughed and stated she knew people and that Ms. Hunt had no idea who she was dealing with her and the
people she was coimected to in Hawaii. Diane yoshimura stated that her late husband James
Yoshimura use to work with Maui Police Department and that they use to own a        Bar and that
she had claimed to have special favors with some ofthe Maui Police Department,the courts and with
county offices and county and public officials in Hawaii. Ms.Hunt later foimd out that Diane Yoshimura
has had appeared and demonstrated history of being in trouble with the IRS and apparently appeared and
demonstrated not to pay people who work for her including the government according to records. Diane
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 6 of 17                                 PageID #: 6



Yoshimura has stated in front of Ms.Hunt that the "laws don't apply to her due to the public officials
she claims to know in the Maui Police Department and she claims court" and public officials who she
claims use to frequent at she claims her Korean Bar from years ago. Ms. Hunt was unaware of her
claims of being a bar owner or appeared and demonstrated way she unprofessionally carry's herself Ms.
Hunt would have never temporarily worked for her.

Ms. Hunt has worked for elite well known families for approximately 15+ years and she has had
temporary custody by out ofstate court in high profile divorce case and has always been confidential
of aU her principal clients. Ms.Hunt has worked for many elite millionaires, billionaires for several
years professional Judges in different states, lawyers, doctors etc. CEOs families she has had to get
background checks and passed. Ms. Hunt has and loss of her employment and her place of residence
working for an elite billionaire family where she was wrongfully terminated due to online cyber stalking
harassment and ongoing harassment and falsified documents and records that were filed with the intent to
severally financially harm Ms. Himts good name and family name and her employment which it has caused
her to be terminated. In addition, Ms. Hunt is suing for damages slander, defamation of character, libel
with malice and will be adding evidence to court records in her amended complaint ifthe honorable Judge
allows for all the above which she will be able to prove in a court oflaw with ajury ofpeers oflaw abiding
citizens. Ms.Huntisfiling thisplea in US Federal court due to there are US Federallaws being violated
(see US Federallaws below which there wUl be more addedpossibly)and Ms.Hunt has lostpublicfaith
in the lower court Judicial system due to Diane Yoshimura stated claims. In addition to after making
numerous public records request per FOIA laws 5 USC 552 and 92F22-24 from specific public officials
that as of yet she still after speaking out publicly which she has stated in writing not to be moved altered or
destroyed by several public offices she still has NOT received from public officials. Ms.Hunt has about a
mustard seed of faith and due to recent media and news stories regarding Maui and regarding offers of
throwing a court case and other media information has about a mustard seed lost public trust with the lower
judicial court system. Ms.Hunt has about a mustard seed offaith after seeing the news regarding the court
case in State ofHawaii regarding a prior prosecutor and prior ChiefofPolice and other public officials who
have been publicly exposed for public corruption on another island. Due to during this time attorney
Patrick Wong who was arrested for alleged domestic violence abuse who was the county counsel
general counsel and delayed and made excuses for my public records request Ms.Hunt has had to
speak out publicly to request meetings with the Prosecutors the prior Mr. Kim due to the ongoing
delays with specific people at the prosecutor's office front office which she did not blame Mr.Kim as
she did not believe he was aware of specific front office staff who refused to let her speak to the
Prosecutor when she had originally requested. Ms.Hunt has had little to no help from the Victims Advocate
Office they have not explained what their office is supposed to do they handed me a book and apologized
for taking so long to get back to me. Ms.Hunt has been informed recently 16 pages ofevidence have been
lost from the Prosecutors office and one attorney shook her fist and screamed at Ms. Hunt stating they
refused to prosecute and to get the hell out of her office at front desk she believes to embarrass and
intimidate her. Ms.Hunt has lost public trust in the lower courtjudicial system Ms.Huntfeels the criminals
have more rights than law abiding citizens like herself in this state. The legal aid attorney and an older
police officer laughed and stated they do have more rights. The legal aid attorney informed me this was
too complicated for him and told me that Ms. Hunt knew more about US Federal laws than he did and he
went to law school and laughed and told me that I should consider going to law school and to get laws
changed due to thejudicial system he stated was severally broken. Ms.Hxxnt is filing this complaint due to
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 7 of 17                                 PageID #: 7



she was provided by officials the incorrect statute of limitations for unpaid wages/salary. Ms.Himt would
request the court to accept this complaint and provide her thirty days to amend the complaint as this may
be amended with other parties that two are on a working visa from another counter and one manager is in
California a United States citizen. Ms.Hunt is negotiating a meeting with the new attorney who is presently
representing the Principals family. Ms. Hunt believes that she will have a meeting with their attorney and
the son in law the CEO and prays to have face to face meeting with the parents so that she may clear her
good name with the family and let them know the three managers they have who were representing them
have been about greed and money and they have appeared and demonstrated not to represent this family in
confidential or professionally for this Principals family highest good.

Ms. Hunt would request 30 days to amend this complaint as per her numerous FOIA requests which have
been sent to higher oflBcials out of the state of Hawaii will also provide specific local oflficials to finally
abide by the FOIA laws which some ofthis evidence will be used to show the court the damages that have
been done to Ms. Hunt specifically her wrongful termination due to specific inaccurate and some falsified
documents that Diane Yoshimura and Jen wise and Maria Taufue filed with courts with the malicious,
vexatious intent to do a character assignation against me as Diane Yoshimura stated Ms.,Hunt would never
be able to find work thanks to her and her accomplices. Ms. Hunt has sent approximately 8,820 resumes
and cover letters for employment. Ms.Hunt has been denied employment a place of residence because of
what Diane Yoshimura and these three women and may be added in the amended complaint two foreigners
and a California resident.

Due to other parties at least three who reside in other state a real estate agent in California and two may be
legal in US on visa's her working from another coxmtty may be added in Ms.Hunt is negotiating a meeting
with the Principals family attorney and their newly appointed CEO the Principals son in law and prays to
meet the direct family due to resolve in a peaceful resolution for the Principals and their family and to move
forward with her life. Ms. Hunt does not believe the Principals and their family were provided the "real
truth and because of greed and jealousy of three people working for the company one in California
and the estate couple in Hawaii who are on a working visa she believe and full time residence in
another country according to them collecting their benefits and flying back and forth to work in the
USA.


Ms. Hunt is filing this suit including for back unpaid salary/wages as Ms. Hunt still has not been paid as
of yet her salary from Diane Yoshimma / aka and any and all alias names yoo, diane dong sook this
women may have et all. Ms. Hunt has been ongoing harassed since 2017,2018, presently 2019 having
six tires vandalized and specific threats were made by Diane Yoshimura and Jen wise a felon (please see
criminal records)to Ms. Himt, Broker and another realator. In addition Ms. Hunt witnessed threats that
were made to harm a Broker Ms. Gandall and another real estate agent at her company the Broker Ms.
Gandall had to file a TRO after severe vandalism of her property,(see exhibits which are public records
case # of human feces smeared on walls) Ms. Wise employed at Maui Life Style Reality was terminated
fi-om her real estate position due to discovered "severe violation of ethics" along with a "substance abuse
issues", (see Exhibits attached for public court records for arrest)where she has lost custody of her
two minor children permanently which the Judge may view cases due to this is confidential and
they are minors. Ms.Hunt was unaware of any of this information until she came back on island
after her wrongful termination. Ms.Hunt prays these two children are with families who will
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 8 of 17                       PageID #: 8



provide them a safe,loving stable environment that they apparently never had with the mother Jen
wise.


Ms.Hnnt is requesting 42 USC 1985 action which seeks compensatory and punitive damages in
conjunction with equitable relief as in this case is considered a legal
claim,entitling Plaintiff to a jury trial. See An-Ti v. Michigan Technological Univ.,493 F.Supp.
1137. Pro Se litigants entitied to attorney's fees U.S. Constitutional Issues(5th,7th,13th,14th)
Civil Rights Issues(1983,1985)Ms. Hunt has requested numerous times per FOIA"Freedom
Information Act" laws both state Hawaii 92F24 and 5 USC 552 for "correct public records regarding
reports. Comes now,temporary pro se Ms.Hunt is requesting to file as pauperis status caused by
cyber stalking 18 USC 2261-A harassment,28 USC 4101(1)slander,libel and defamation of
character of parties who have caused me serious financial harm causing me loss of employment of
a really great job working for an elite well known family that at Ms.Hunt had signed a
confidentiality agreement. Due to inaccurate and grossly misconstrued information by Diane
yoshimura and Jen wise, Maria Tafau and other parties that maybe added due to wrongful
termination ofa private estate manager position. The attorney at the time never honored the
agreement for a month's severance or reimbursement of all her moving expenses as promised by the
California Manager who was representing the elite well known billionaire family who Ms.Hunt
never had the same equal opportunity to meet her or the elite well known family in person as the
other estate couple that was hired directly by the Principal/family and their direct manager in
another state. In addition, Ms.Hunts United States mail and packages were never provided to her
along with her medical and vision insurance not being properly notified and covered as promised
by employer The Estate Manager in another state appeared and demonstrated to be vindictive and
spiteful and cancel her insurance immediately without properly notifying her which she has
incurred large medical bill. The out ofstate /gatekeeper Estate manager who lives and resides in
in another state for this family business in another state who canceled immediately without proper
notifying her as the law requires Ms.Hunt believes. Ms.Hunt has other evidence documented
regarding her wrongful termination that she is scheduling a meeting with the Principal's new
attorney to have a meeting in hopes to resolve this grossly misconstrued cyber stalking harassment
character assignation information falsified information that has severally affected her line of
employment that she has done for approximately 20 years and her reputation working with the
elites families of the world she is requesting immediately to clear her name and her good family
name. As this these two women possible a third ACCORDING TO evidence that will be provided
who with willful, wanton, malicious intent who threatened Ms.Hunt to do her harm along with a
Real Estate Broker in Maui. Ms.Hunt was also not provided the same equal opportunity as the
Estate Manager married couple a "foreign country to meet with the owners directly. The resident
in the state ofstate and employed by the elite Principal family a another state Manager who will be
known for now as Mrs.H had she met the owners of this private estate they would have realized
along with her excellent references from the families over approximately 20 years she has been
employed with ofthe same elite financial stature that Ms.Hunt is a professional business women
and has always been extremely confidential,loyal of her honor and word. The other Private Estate
manager couple that maybe added in this legal matter or a separate legal matter that she hopes to
get this resolved with the Principals and their new attorney. This foreign couple was about simple
and pure demonstrated verbally of"hate towards an American Citizens and purely utterly about
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 9 of 17                        PageID #: 9



greed for more money and made threat immediately to have me terminated so they would be paid
more money and so they would not have to have another employee able to report their
demonstrated and witnessed highly unprofessional inappropriate disrespect to the Principals
vacation estate. The estate manager's inappropriate remarks towards myself and specific ethnic
people that are hardworking American Citizens. Had Ms.Hunt been flown out directly to meet the
family in the State they are residing in presently,the family would have been able to see for
themselves the professional private business women she has always demonstrated to be and carry
herselfappropriately. Ms. Hunt has worked for Judges families different states in addition has
been requested in high profile elite divorces to investigate and have temporary custody of chUdren
she has always been extremely confidential of all of her clients and their family member's. This
was not about the family being from another country as Ms.Hunt was and still considers herself a
member of a church whose Pastor and his lovely professional family along with a lai^e amount of
members which Ms.Hunt has friends from all different cultures. This was about greed and
demonstrated hate towards Ms.Hunt / the United States ofAmerica from this couple who
demonstrated severe hate towards Ms.Hunt for being born in ''America and being an American
Citizen with this overseas estate manager couple who previously stated they manned private small
hotel with a Bar for rooms that cost $10,000 a day and were braggadocios about drinking
addictions.


Ms.Hunt was not given the same equal opportunity from the very beginning as the other two
private estate manager "married couple"from a "foreign country" and Ms.Hunt is praying to get
this resolved with the elite family and their new attorney as soon as possible. In addition to a
manager in out ofstate appeared and demonstrated did not represent the family at the time for
their highest good in a wrongful termination of Ms.Hunts position as a Private Estate Manager due
to some inaccurate and grossly misconstrued facts and untruths which Ms.Hunt would like to face
her accusers in person with their"new attorney present in a private meeting." Ms.Hunt was
employed with this "foreign couple" and informed by the out ofstate Manager who will be known
at this time as(Ms.HG)that were all supposed to be equal. This was demonstrated that we were
not from the beginning of being hired according to appeared and demonstrated actions that had
transpired that Ms.Hunt was not treated equally from the beginning after this "estate manager
couple arrived" and demonstrated and made hostile statements toward Ms.Hunt for being an
"American citizen" in addition to stating discrimination in appropriate unprofessional remarks
about the specific State where this private estate is located in addition stating inappropriate
remarks towards the people and the culture.

Ms.Hunt prays to have a meeting with the CEO ofthe family business and their new attorney to
get a peaceful resolution so specific people will not have to be added to this or a wrongful
termination.


Ms.Hunt was informed she may provide a copy of document to an attorney to view only. Ms.Hunt
had to deal with an extremely hostile environment from this "foreign couple made threats and
hostile remarks regarding ^Americans"and the couple known as Mr.& Mrs.X stated "we
Americans are stupid and we do everything wrong here in the USA compared to their countrv. thev
continued to state how thev hated the USA and evervthing about this countrv our leadership etc.
Ms.Hunt had to listen to excessivelv and when she requested to speak with the immediate
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 10 of 17                         PageID #: 10



 Principals / Family the gatekeeper out ofstate Manager Ms.HG kept giving excases that thev were
 going to have a meeting and thev never did.The landscapers one of whom worked approximately
 16 years had stated he was very uncomfortable of how this estate couple came in and was
 Hisresnecting the private estate. They were intimidated by this couple who also made threate to
 terminate and clean house of all" These two people chose to work on a visa in the USA. The estate
 manager couple complained about our in the USA country. This foreign couple stated blatant
 threats to cyber stalk harass me find information on line and stated they would look on line and
 find whatever they could to get me fired. There is a lot more to this however Ms.Hunt is praying
 that she may have a meeting with this family and their new attorney to get this resolved in a positive
 resolution so that she may move forward. Ms.Hunt was very excited about working for this specific
 elite family for several reasons one she has a Pastor from the same country she was praying to
 introduce and to be invited to their church where a majority of people including from this specific
 country are united and love America and the "people." Ms.Hunt prays and believes in God and
 attends church on a regular basis she prays god will expose the truth to this family and that Ms.
 Hunt is in the process to negotiate a meeting with the Principals/family and the son in law who is
 the CEO with their new lawyer present as she was wrongfully terminated and tossed off a large
 private estate in a few hours by their two managers. Ms.Hunt prays in church and my parents
 who are deceased but had taught me to hold very high standards and morales to never Judge to
 pray for people. Ms.Hunts parents taught her about"people and human beings to treat people
 how you would like to be treated with love and kindness and respect." Ms.Hunt's parents taught
 her about Unity for the "Human race of this world and she was praying that one day she would be a
 commercial pilot to help fly people around the world to help them." There is a saying god keeps
 showing me in our constitution of the United States of AMERICA UNITED WE STAND as the
 human beings not about social class, race we need to stand as human beings of this world to help
 one another to make this world a better place to live. United we stand divided we all fall short of
 helping society as a whole to make the world a better place. Ms.Hunt is praying that she wiU be
 able to negotiate this meeting with the principals family and their new attorney as she will be able
 to explain in a positive resolution and move forward with her life. Ms.Hunt has requested a
 meeting in writing to the family and their new lawyer and prays that she will be able to meet with
 them in person with their new attorney present as she has done nothing wrong and would like to
 clear this vindictive character assassination with willful, wanton intent to harm Ms.Hunt and her
 deceased family good name and put this behind her as a "horrible learning experience ofignorant,
 unsophisticated vindictive estate couple who was about greed and disrespecting which Ms.Hunt
 witnessed even their prior private estate manager of approximately 16 years and who was retired
 US military who was very polite and professional to Ms.Hunt and had confided that she was not
 comfortable with this couples unprofessional rude behavior the week they arrived.

 Ms.Hunt would be willing to provide a copy of this termination contract if it is sealed for only the
 honorable Judge to view who is also a member of the bar association. Ms.Hunt is very private
 about her Principals/clients families for many reasons specifically for security and protecting the
 Principal/families who Ms. Hunt does not believe they were provided the truth which is why Ms.
 Hunt has requested a in person meeting with this family and their son in law the new CEO and
 their new attorney to be present. Due to the Principals/Family and their respect Ms.Hunt does not
 believe they were informed of the truth of what was really going on with their private estate and for
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 11 of 17                         PageID #: 11



 privacy and security reasons Ms.Hunt is not at liberty to say anymore as she is still trying to
 protect this family due to this"couple has demonstrated already breaching their confidentiality
 along with the families security by many oftheir actions along with the out ofstate Manager who
 has demonstrated not representing this Principal / family in how an Estate Manager should be
 when working for any Principal. Ms.Hunt has been employed for approximately 15+years
 working for elite wealthy Principals/families such as Judges from different states at their private
 country club estates Political families from Washington,D.C.,CEO's of well-known companies etc.
 Ms.Hunt has had the honor and privilege of meeting several US Supreme Court Judges including
 the late US Supreme court Judge S. Ms.Hunt has always respected her Principals/Clients privacy
 along with security to protect the family and their safety both in the USA and in Ms.Hunt was
 wrongful terminated due to cyber stalking harassment 18 USC 2281-A which has included the two
 people mentioned and two other people and possibly a third from another state that may be added
 in an amended to this claim or a separate claim who are presently she was told working on a visa
 from another country. Ms.Hunt is unaware at this time if this estate couple is just a working
 according to them a visa and or a green card. Ms.Hunt was informed by this couple during who
 employment that may be added into this due to threats and harassment and wrongful termination
 due to cyberstalking harassment and other evidence. Ms.Hunt is presently negotiating a meeting
 with their new attorney to have a private meeting. Due to the Principal's /Families extreme wealth,
 power and political infiuence in the USA. Ms.Hunt is praying to keep this out ofthe courts and
 have a positive resolution after the Principal's/Family is provided the "real truth to clear her good
 name and her deceased family name." Vindicate me in your righteousness, Lord my
 God; do not let them gloat over me. Psalm 35:24 Vindicate me, my God, and
 piead my cause. Rescue me from those who are deceitfui and wicked.
 Ms.Hunt would like a chance to clear her name and her reputation and then be able to meet with
 the family out of respect to them they are around her late parents age. Ms.Hunt was raised old
 school out of respect to her parents. This couple is approximately the same age her parents were
 before they passed away to be the lord. Ms.Hunt has siblings close to her age and they believe in
 god she would like the opportunity to meet and speak with them to clear this wrongful termination
 and have a resolution so that she may move forward with her life. Ms.Hunt does NOT believe the
 elite family is aware ofthe three managers and all their demonstrated vindictive actions toward Ms.
 Hunt was done as matter of they appeared and demonstrated according to evidence Ms.Hunt has
 felt apparently threaten by Ms.Hunt because of her years of experience and diverse employment
 history working for very elite well known families.
 Ms.Hunt would like the clear this wrongful termination which she was threatened by two of the
 managers were all in this cyber stalking harassment together to get rid of her. Ms.Hunt had
 received an email apparently that was addressed to the other estate manager that appeared and
 demonstrated a manager in out ofstate manager and never had the same equal opportunity's this
 out ofcountry couple did she had never physically met and had an hour conversation with
 apparently appeared and demonstrated to be intimidated by Ms.Hunt due to her dedicated work
 ethic for elite famous families. Ms.Hunt's dream was to be a commercial pUot and fiying "helping
 people around the world." Ms.Hunt has worked for elite well known families that if you had met
 they would all tell you her dream and goal was to be a commercial pilot.
 Ms.Hunt was excited and had started back studying at night to go to school for flight school at a
 small aviation school which was up the road and was taking online study exams. Due to
 approximate 25 years of working for elite well known families passing numerous bacl^round
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 12 of 17                          PageID #: 12



 checks working for families having temporary custody of children during high profile confidential
 divorces etc. along with working for Judges and lawyers families in different states Ms.Hunt
 honors her word and for security and safety ofthe families she has worked for over the years has
 AT.WAYS protected the privacy and security of all her clients! Ms.Hunt does not release their
 information without prior authorization for employment bacl^round checks only out of respect,
 privacy and for their protection due to their elite well known status. Ms.Hunt will provide sealed
 to the court this information as evidence for the families safety and security a copy ofthe contract
 that was not honored during her wrongful termination on the only condition that according to the
 documents only a lawyer is aUowed to view and she wUl do her best to protect and still honor her
 word and the security of this elite family as she has with all her clients ofthe past This evidence
 must be sealed with the court for their security and privacy and according to the contract that was
 not honored as promised Ms.Hunt would still like to honor her word to protect this
 Principal's/Family as Ms.Hunt does not believe that this Family is "really aware ofthe whole and
 real truth regarding these three managers and this grossly misconstrued information that was
 provided that was falsified by two women Diane yoshimura and jen wise with the intent to
 maliciously willfully with wanton to do Ms.Hunt severe harm and they have specifically in the line
 of working with elite families and private hiring agencies.
 Ms.Hunt believes once the family has had a meeting in person they will realize the "real truth and
 that this demonstrated willful, wanton; vindictive character assignation was with the intent to
 severally harm Ms.Hunt. Ms.Hunt would request thirty days as she has recently received the
 "new attorney's name and information and she has filed FOIA request regarding due to the
 institution has not as of yet fully cooperated with her public records request and she believer's they
 will be able to have a meeting to resolve this in a position resolution for the "foreign family's" Ms.
 Hunt was wrongfully terminated and would like to clear her good name and her late family good
 name out of respect to her late parents and her sisters who also work for government and get severe
 back ground checks which she fears that this may also affect her siblings years ofservice with
 government positions due to who this elite family and their political connections to the US.

 Ms.Hunt would like to have a chance to fly out to the other state and meet with the family to speak
 with them as she has evidence and believes the "family she had never spoke with or met" was
 provided inaccurate "falsified information grossly misconstrued the information to benefit for their
 financial purposes as a matter of greed and documents that caused her harm slandering,defaming
 and committing libel with vindictive malicious willful, wanton intent to do her harm and they
 succeeded". Ms.Hunt was fired on May 16,2018 and tossed off a private estate in hours with her
 belongings what little she owned being humiliated by infront of other private estate residence and
 infront of public servants. Statements and threats were made to Ms.Hunt to harm her good name
 and reputation which this has now done causing her to be displaced and has severally affected her
 finding employment in the line of work that she has done getting background checks for her line of
 work with elite families approximately 25 years and has affected her finding employment,a place of
 residence which she also lost. The people involved in this all made threats that were vindictive,
 malicious in advance to harm Ms.Hunt's name reputation and did according to legal aid society on
 Maui attorney stated this is cyber stalking harassment and wrongful termination ofa "character
 ^signation on Ms.Hunt's good name and reputation" and far too complicated for him to take due
 to the US Federal laws and politically connected to possibly in the US. This has also affected her
 aviation bacl^round which she had recently was pursuing after the 911, bank fraud and unfair
 deceptive trade practices. Ms.Hunt feels like maybe she should have been a lawyer instead of a
 pilot her late parents wanted her be however Ms.Hunt has a mustard seed offaith in the judicial
 system as she feels the criminals have more rights than law abiding citizens like herselfin this
 world.
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 13 of 17                          PageID #: 13


  Ms.Hunt was not made aware ofthe full damage until she was able to obtain and view "falsified
  statements,documents that she as of yet as not received all information and is still waiting per the
 law and lying to police or as the court would per "grossly misconstruing the foots" in falsifying
 police reports which Ms.Hunt was not made aware of until after she was terminated from her
 employment on the other island.

 These people slandered her good name,defamed,slandered, her and her family and their good
 name committed libel with malicious willful wanton intent causing her severe harm due to cyber
 stalking harassment 18 USC 2261-A they were all vindictive and malicious with willful, wanton
 intent to do her harm and they have all succeeded.

 In the approximate 46 years Ms.Hunt has worked to build an exceUent reputation that her parents
 of52 years of marriage taught her to high morals and values and was raised to believe in Jesus and
 pray and follow the laws of the land and the laws of god. These people in a matter of hours and
 days violated my United States Constitutional rights that my father fought for in this country
 serving in the United States military. They in a matter of hours,days demonstrated a severe
 character assignation against me to destroyed my good name and my family good name causing me
 irreparable damage that has caused me severe financial hardship, public embarrassment,severe
 humiliation,severe stress and anguish. Attorney Mr. Wong knows well of what a character
 assignation is after being arrested and having his mugshot on the front page ofthe news and on the
 internet.


 Due to violation of she believes her sunshine laws and public records law 5 USC 552 were severally
 violated according to evidence and this has been dragged on for many months due to negligence,
 incompetence and she believes not the appropriate funding for proper training.

 Ms.Hunt was wrongfully terminated from a very good job on another island and she was not
 afforded the same equal opportunity to speak and meet with the "elite well known famous family as
 the other two people hired at the same time." Ms.Hunt has made many attempts and her computer
 got a virus which she believes was done by one ofthe people she worked with who had added
 computer programs on her personal computer. Ms.Hunt was informed they would be working as a
 team with the other two people who made threats to cyber stalk her and made threats get her
 terminated within 90 days and they also succeeded. Due to there are "not from the USA on believed
 working visa's they made hstile statements on a day to day basis making nasty statements
 regarding the US Americans. Ms.Hunt attempted to stay positive despite their negative "Nancy
 attitudes" and nicely reminded them they are living an in beautiful estate on a beautiful island
 around beautiful "people." Ms.Hunt had witnessed their highly demonstrated unprofessional
 behavior and bad habits that she does not believe the owners are aware of as of yet. Ms.Hunt
 believes once she has her good name cleared and she prays god will open a door or a window to be
 allowed to meet with the owners and is afforded the same equal opportunity as these two people
 they would agree to meet with their attorney present she does not believe they are really aware of
 the "real truth". The manager and these people did a character assignation to get rid of Ms.Hunt
 due to greed and wanting more money as they complained about the high taxes in Hawaii the cost
 of living, the people in Hawaii even stated while Ms.Hunt was employed how "we stupid
 American's were are laws and how we did eveiything wrong" in this country which is interesting
 because Ms.Hunt has a Pastor from this same country and the people and the family have always
 spoken highly ofthe people and they are happy to be in America however this is a Pastor and a
 godly family. Ms.Hunt was raised we are all god's children and to look past people who appear and
 demonstrate to be ignorant and discriminatory and to teach people to love one another not to hate
 her parents of52 years taught her to be the better person.
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 14 of 17                           PageID #: 14



 Due to the name ofthis elite extreme wealthy family and their being well known and owning
 property on anther island Ms.Hunt has been made aware when employed by them oftheir
 connections with pnblic officials both State ofHawaii and Federal she would like to know before
 this case is accepted if the Judge assigned to this case would have a conflict ofinterest to insure Ms.
 Hunt has a "fair and just trial." Ms.Hunt would like to file in part and for now to leave the
 immediate family out of this legal matter as of yet and prays that once she clears her good name
 and family good name from this cyber stalking harassment 18 USC 2261-A and "falsified
 documents /statements made to the "courts" that she prays will be afforded the opportunity to have
 the same equal opportunity to meet with the family to explain and show evidence as the people who
 are employed for them did not provide the "truth to this family". Ms.Hunt believes if they had
 known the real "truth they would not have wrongfully terminated her."

 Ms.Hunt has never sued any of her elite clients she has always worked hard for the families and
 has an excellent reputation and character for hard work ethics and high moral standards which she
 has upheld her entire life.

 As her father and I believe it was "Warren Buffet" stated don't do anything you would not want
 published on the front p^e ofthe'newspaper'. They have respected her work and her high moral
 character and goals of working on her pilot's license and they have paid her for her work over the
 years. Ms.Hunt has finally received her computer back with confidential contact information and
 is praying to get correspondence to the family directly without interference ofthe manager in
 another state who based on electronic evidence was threatened and believed intimidated by Ms.
 Hunts education and connections ofthe many families she has worked for over the years and
 excellent reputation.

 Ms.Hunt would pray the Judge who views this will not have a conflict of interest. Ms.Hunt would
 like to get this settled quickly so that she may be able to clear her name and reputation both in
 courts and online. Ms.Hunt once this is cleared is going to request any and all documents be
 destroyed due to this "falsified documents,statements''made by these two women who made
 threats to harm Ms.Hunt(me to do me severe harm this was an unpaid salary claim which has now
 caused personal injury to Ms.Hunts name and employment which she will be filing evidence from
 courts any and all records to all be moved to Federal immediately.

 Ms.Hunt is aware this is a work to right state however there are US Federal laws regarding
 employment that have been violated and cyber stalking harassment 18 USC 2261-A that has caused
 that they have committed to be vindictive slander,libel, defamation ofcharacter assignation. This
 has caused Ms.Hunt to be displaced for approximately nine months along with severe financial
 hardship damages which Ms.Hunt Ms.Hunt is confident on the lord who is first in her life and all
 the evidence in courts and the witnesses that she has will not only prove her innocence and clear her
 good name and her family name that she will be requesting for the highest US Federal laws for
 these two women Diane Yoshimura and Jennifer Wise(was a Realtor on Maui)and the couple to
 prosecuted by US Federal laws so they will never be able to hurt another person as long as they
 live. Ms.Hunt prays for "truth and justice" and that she will be able to clear her good name and
 family name and meet with the elite well known family to clear her name with them.

 Ms.Hunt had met a Realtor        and Fabienne Gandall broker/owner of Maui Life e reality in fall of
 2017 thru an introduction after being hired to manage properties thru the owner Diane Yoshimura
 temporary and was going to train her son Michael Yoshimura a recent college graduate from
 University of Hawaii. Ms.Hunt had met the Realtor and Fabienne Gandall the broker and when
 walking out ofthe office during the day was threatened by a women by the name of Jennifer Wise a
 recent Realtor new to Maui apparently. Ms.Hunt informed the broker and Realtor who this women
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 15 of 17                       PageID #: 15



 Jennifer Wise also made threats to harm both ofthem physically and destroy their business. Ms.
 Hunt did not want to get involved. Ms.Hunt was interviewing and sending resumes for private
 estate manager as she had worked on Maui and in other states for many wealthy elite families over
 approximately 15+ years doing various types ofemployment and has passed hachground checks
 and built a very strong name for herself while she was pursuing her goal to he a commercial pilot
 and obtained her private pilots license prior to 911 and the hanking fraud in the USA severally
 effecting the United States economy.

 Ms.Hunt can prove in court that Jennifer Wise a Realtor who was employed with Maui Lifes
 Reality on Maui who she did not know this person character who has practiced law without a
 license,and did not go to law school aUegedly falsified documents in courts with Diane Yoshimura
 committing perjury and aided and abetted Diane Yoshimura to "falsify police reports" violating
 Ms.Hunts United States Constitutional rights by "falsifying documents in courts lower and higher"
 without Ms.Hunts knowledge or authorization. Ms.Hunt believes her HIPPA laws were also
 violated.


 Ms.Hunt first and foremost would like her good name and her family good name cleared
 immediately with the lower and higher courts and the three "falsified documents /statements cases
 filed to be destroyed in both the lower and higher court once this case is completed. The main
 reason as these "falsified documents/statements have caused severe damages and in Ms.Hunts line
 ofemployment with the "elite upper class" the families won't care if you are innocent". The Elite
 social classes do not want to deal with problems.

 An example: A man gets "falsify accused of child molestation" the court in the highest US Supreme
 say clears his name as he is NOT GUHTY even though the court in the highest has cleared his
 name and has solid evidence he is NOT GUILTY people in our society never look at the man the
 same way ever again so the man has to move somewhere trying to start his life over praying people
 don't find on the internet.


 Ms.Hunt was wrongfully terminated due to cyber stalking harassment 18 USC 2261-A and a
 matter ofa few days and hours destroyed her good name,her family good name and her late
 parents good name causing her severe financial hardship causing her to loose her place of residence,
 her income,her character was assassinated on line along with "false information ,documents and
 statements filed with MPD and with courts. Ms.Hunt requested much needed help wrote higher
 officials. Ms.Hunt had temporarily worked for Diane Yoshimura managing and as of yet has not
 been paid. Ms.Hunt is requesting her payment for unpaid salary/wages due and according to
 Hawaii State law 6% interest on the total. Ms.Hunt in addition is suing for loss of my employment
 $        any and all past dam^es and future losses along with the laws.

 The following US Federal Statues have been severally violated:

 18 USC 2261-A Cyber stalking harassment
 40 U.S. Code 3703 Report of violations of withholding of amounts for unpaid wages and liquidated
 damages.


 Mr.James Yoshimura is not involved in this as evidence was filed sealed with the courts and Ms.
 Hunt has evidence he was not involved in this(only that diane yoshimura uses his name around
 Maui claiming she has a black book on specific officials whether this is true or false Ms.Hunt
 doesn't know and doesn't care. Diane Yoshimura just used his name and his reputation having
 worked for the Maui Police Department to throw around as she claimed she gets "special favors"
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 16 of 17                          PageID #: 16



 from MPD it was Diane Yoshimura and Jennifer Wise(a Realtor/ no longer). Ms.Hunt believes
 after lower courts(see records. EXHIBITS A-J ARREST RECORDS FOR JENNIFER WISE who
 is no longer a licensed Realtor.

 In addition,the Broker/Owner Fabienne Gandall has shown me documents of vandalism caused by
 wise and ex husband of a condo causing thousands of dollars of damages where feces was smeared
 on the walls The Broker Ms. Gandall informed me that Jennifer Wise was terminated for violation
 of ethics and a drug problem,(see public court records) Ms. Gandall a licensed real estate broker
 had to file a TRO against ex husband for extensive vandalize regarding private condo. Ms.
 Gandall had provided to jen wise and her two little girls a place to live help with obtaining her real
 estate license,laptop and mentor training for the real estate business.

 Ms.Hunt was made aware after she returned on island from her wrongful termination that there
 had been a preschool/CPS investigation. Child Protective Services have had an ongoing
 investigation regarding Jennifer Wise which due to the two children who are minors their
 information would only be allowed by a Judge.

 Mrs. Gandall has also had to filed court papers due to her harassment,vandalism and threats made
 by Jennifer Wise to harm her and her business. Ms.Gandall has been advised due to foiled
 documents she showed me some are Federal documents alleged forged by jen wise she was advised
 that she needs to obtain a lawyer due to she owns a business.

 Ms.Hunt is accustom to being employed for professional elite business families approximately 20
 years now who respect her and pay her for her hard work and are law abiding members respected
 Professionals ie: Judges in different states,lawyers,doctors,CEO's of professional well known
 business people in our society. Had Ms.Hunt known who Diane yoshimura appeared and
 demonstrated who she really was Ms.Hunt would have never worked for her and wished she never
 met her. Ms.Hunt has been recently made aware of no permits ever pulled for ie: due to safety
 issues for many people living in a believed single dwelling home with a separate ohana that has been
 made into three illegal apartment's the electrical,zoning, plumbing inspectors
 Please see US Federal Laws violated


 18 U.S. Code § 1001
 18 use 1681 Perjury
 42 use 1988

 18 use 241

 18 use 242

 18 use 1503 OBSTRUCTION OF JUSTICE ,18 USC 1621 PERJURY
 l8 U.S.C.§ 1515(b),

 18 U.S.C. § 1505,

 18 U.S.C.§ 1512

 28 USC 4101

                                       PRAYER FOR RELIEF
Case 1:19-cv-00490-DKW-RT Document 1 Filed 09/09/19 Page 17 of 17                                PageID #: 17



 Ms Hunt prays for relief first and foremost a face to face meeting with the Principals son in law and there
 attorney to clear this wrongful termination and her good name,excellent reputation with this family where
 this employment was prophesized five years ago from a Prophet from their country in another state. Ms.
 Hunt would humbly request the 1 court to destroy all documents that were falsified with the court as factual
 petition ofinnocence(see 2009 San Francisco case           )
 As this falsified documents,peijured statements have caused severe character assignation they tried to serve
 her church papers while she had been off island publicly embarrassing her to her Pastor and church by
 Diane Yoshiumura and Jen wise who acted as per personal attorney practicing law without a license which
 a Hawaii Ethics complaint is being filed along with possibly other Ethic complaints regarding violated
 FOIA laws 5 USC 552 and Hawaii 92F-22-24. Ms. Hunt is seeking attorney's fees and costs under civil
 rights attorneys fee award act of 1976 and damages for personal injury, slander, defamation of character
 with malice with willful , wanton malicious vexatious intent to do a character assignation that these two
 women Diane Yoshimura and Jennifer wise (see criminal records case 2pc18000866) for their cyber
 stalking harassment 18 USC 2261-A with malicious will won ton intent to defame and commit malice to
 harm Ms. Hunts employment working for elite wealthy people which has severally affected her past
 employment with an elite family for approximately 14 montlis now out of work and been displaced. In
 addition to this has harmed her in obtaining employment with a specific elite liiring agency where she has
 been where she has reason to believe she has been blacklisted now due to this nightmare fi'om these two
 women and possible a third Maria Taufa and a foreigner estate couple who made threats to Ms.Himt which
 was reported to the out of state manager who refused to speak with Ms Hunt did absolutely nothing and
 Ms.Himt was terminated after and requested a meeting with the Principal and the CEO son in law after she
 was tossed oft"the property with in hours with no vehicle and belongings some ofwhich she has not received
 back as of yet. Ms. HUNT would like an apology publicly from these malicious vindictive women who
 attempted a character assignation. Ms. Hunt would like a law changed in the US and in Hawaii regarding
 online information and cyber stalking harassment in Hawaii and the USA
                                        CERTIFICATE OF SERVICE

 I here by certify copies were mailed to all the below parties on :                      ,2019
 Diane Yoshimura 631 Imi Drive Wailuku, Hawaii 96793
  Attorney Swatek, Selina Rose for Jennifer wise c/o according to court records Criminal Charge

 Office of the Public Defender

 81 N. Market St.


 Wailuku, HI 96793

 Jennifer L. Wise


 Malama Family Recovery Center

 388 Ano St. Kahulul , HI 96732

 808-877-7117

 Maria E.Taufe last known




                      v:3 V O
